EXHIBIT 99.4 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following tables set forth unaudited pro forma condensed consolidated financial information of Berry Plastics Group Inc. ("Berry" or the "Company") as of and for the year ended September 26, 2015 (“fiscal 2015”) and have been derived by application of pro forma adjustments to our audited historical consolidated financial statements. The unaudited pro forma condensed consolidated balance sheet gives effect to the acquisition of all of the equity (the "Avintiv Transaction")of AVINTIV Inc. ("Avintiv")as if it had occurred on September 26, 2015. The unaudited pro forma condensed consolidated statements of operations give effect to the Avintiv Transaction as if it had occurred on the first day of the applicable period.The results of the Providência and Dounor acquisitions (asdescribed in accompanying historical financial statements of Avintiv)have been included in Avintiv’s operations since June 11, 2014 and March 25, 2015, respectively.However, no pro forma adjustments have been made with respect to their operations prior to the date of acquisition by Avintiv as these acquisitions were not considered significant under Regulation S-X. The unaudited pro forma condensed consolidated financial information includes adjustments directly attributable to the Avintiv Transaction that are expected to have a continuing impact on us. The pro forma adjustments are described in the notes accompanying the unaudited pro forma condensed consolidated financial information. The pro forma adjustments are based upon available information and certain assumptions we believe are reasonable. The unaudited pro forma condensed consolidated financial information should be read in connection with (i) Berry’s audited consolidated financial statements, and the related notes thereto, and the risk factors set forth in Berry’s Annual Report on Form 10-K for the year ended September 27, 2015, (ii)Avintiv’s consolidated financial statements as of and for the years ended December 31, 2014 and December 28, 2013 included with this Form 8-K/A, and (iii) Avintiv’s unaudited consolidated financial statements as of and for nine months ended September 30, 2015 and September 27, 2014 included with this Form 8-K/A. The Avintiv Transaction will be accounted for using the purchase method of accounting. Avintiv was acquired by Berry on October 1, 2015. The purchase accounting allocations in the Avintiv Transaction will be determined at a later date and depend on a number of factors, including the final valuation of our tangible and identifiable intangible assets acquired and liabilities assumed in the Avintiv Transaction. The actual fair values of Avintiv’s assets acquired, liabilities assumed and resulting goodwill may differ significantly from the adjustments set forth in the unaudited pro forma condensed combined financials fair value analysis. The unaudited pro forma condensed consolidated financial information does not purport to represent what our results of operations and financial condition would have been had the Avintiv Transaction actually occurred as of the dates indicated, nor does it project our results of operations for any future period or our financial condition at any future date. 1 Berry Plastics Group, Inc. Unaudited Pro Forma Condensed Consolidated Balance Sheet As of September 26, 2015 ($ in millions) Berry Historical Avintiv Historical Pro Forma Adjustments TransactionFinancings ProForma Cash $ $ $ ) (a) $ (h) $ Accounts receivable, net — — Inventory 13 (b) — Deferred income taxes 13 3
